                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

HUSSEIN SHEBLI,

        Plaintiff,                                        Civil Action No. 19-CV-10862

vs.                                                       HON. BERNARD A. FRIEDMAN

VANDEVEER GARZIA, P.C. and
ANTHONY MCEACHERN,

      Defendants.
____________________________/

       OPINION AND ORDER GRANTING PLAINTIFF’S APPLICATION TO
      PROCEED IN FORMA PAUPERIS AND DISMISSING THE COMPLAINT

               This matter is presently before the Court on plaintiff’s application to proceed

in forma pauperis [docket entry 2]. For the following reasons, the Court shall (1) grant the

application and therefore allow the complaint to be filed without prepayment of the filing fee,

and (2) dismiss the complaint because the Court lacks subject matter jurisdiction and because

the complaint fails to state a claim.

               Pursuant to 28 U.S.C. § 1915(a)(1), the Court may permit a person to

commence a lawsuit without prepaying the filing fee, provided the person submits an

affidavit demonstrating that he/she “is unable to pay such fees or give security therefor.” In

the present case, plaintiff’s application to proceed in forma pauperis makes the required

showing of indigence. The Court shall therefore grant the application and permit the

complaint to be filed without requiring plaintiff to prepay the filing fee.

               Pro se complaints are held to “less stringent standards” than those drafted by
lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless, the Court is required by

statute to dismiss an in forma pauperis complaint if it

              (i) is frivolous or malicious;
              (ii) fails to state a claim on which relief may be granted; or
              (iii) seeks monetary relief against a defendant who is immune
              from such relief.

28 U.S.C. § 1915(e)(2)(B). A complaint is frivolous if “it lacks an arguable basis either in

law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). In other words, a complaint

is frivolous if “based on an indisputably meritless legal theory” or “clearly baseless” facts

or “fantastic or delusional scenarios.” Id. at 327-28. To avoid dismissal for failure to state

a claim, “a complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Ctr. for Bio-Ethical Reform, Inc. v. Napolitano, 648

F.3d 365, 369 (6th Cir. 2011) (citations and internal quotations omitted). Further, the Court

is required to dismiss the complaint, whether or not plaintiff is proceeding in forma pauperis,

if the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

              In the present case, plaintiff alleges:

              Vandeveer Garzia law firm was representing Allstate insurance
              com. in a head Injury, when Plaintiff was struck in the head, by
              a splitting tree, that was dieing and dangerous and could have
              been prevented, so when the plaintiff would not except a lowball
              offer and had overwhelming evidence that would have destroy
              the defence at a trial, the defendant, through four lawyers had
              the plaintiff assulted, threatend, aslo, committing felony fraud,
              by falsefying IME records, then on April 10, 2017 in the Wayne
              count circuit court, they conspired with a county shariff, and
              Judge, to deprive the plaintif of any rights, in a court of law,
              going as fare as assult & Battering on the plaintiff, on two
              occasions, in the court house, infront of everyone, with no fear,

                                               2
              of the laws, because (He said he is the Law in that court) then
              they forced the plaintiff to accept the offer, and sign release
              papers, with unbeleivable misconduct, and felony fraud, barly
              covering $20 daily help at home leaving him to suffer in silence,
              and lose evryone and everything around him, . . . .

Compl. at 4. For relief, plaintiff seeks unspecified compensatory damages in excess of

$75,000, $260,000 in punitive damages, and interest and costs.

              Plaintiff alleges that this Court has subject matter jurisdiction under 42 U.S.C.

§ 1983. Id. at 3. Section 1983 permits the Court to adjudicate a claim against any “person

who, under color of any statute, ordinance, regulation, custom, or usage, of any State . . .

subjects, or causes to be subjected, any citizen of the United States or other person within the

jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the

Constitution.” That is, the misconduct at issue must be “fairly attributable to the State.”

McCarthy v. Middle Tenn. Elec. Membership Corp., 466 F.3d 399, 411 (6th Cir. 2006)

(quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 947 (1982)). See also West v. Atkins,

487 U.S. 40, 48 (1988) (“To state a claim under § 1983, a plaintiff must allege the violation

of a right secured by the Constitution and laws of the United States, and must show that the

alleged deprivation was committed by a person acting under color of state law.”).

              In the present case, the defendants (an attorney and a law firm) are private

actors, not state actors, and the complaint contains no allegations to suggest that whatever

they allegedly did to harm plaintiff can be attributed to the State. In the absence of state

action, the Court has no subject matter jurisdiction under § 1983. Nor does the Court have

diversity jurisdiction, as plaintiff and defendants are citizens of the State of Michigan.

                                               3
               Additionally, plaintiff’s complaint fails to state a claim. Under Fed. R. Civ.

P. 8(a), “a complaint must contain sufficient factual matter . . . to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “Threadbare recitals

of all the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. “Asking for plausible grounds to infer an agreement does not impose a

probability requirement at the pleading stage; it simply calls for enough fact to raise a

reasonable expectation that discovery will reveal evidence of illegal agreement.” Twombly,

550 U.S. at 556.

               In the present case, the complaint does not mention defendant McEachern

(other than to include his name in the caption) and therefore no claim is stated as to him.

Vandeveer Garzia, P.C. is mentioned, but the allegations are so conclusory and threadbare

that they lack the “facial plausibility” required by Iqbal. The allegation that this law firm

“had the plaintiff assaulted,” falsified “IME records,” and “conspired” with a sheriff and

judge to have him “beat[en] down” lack any factual support and are, quite frankly, frivolous

and offensive. In any event, no claim is stated.

               The gist of plaintiff’s claim appears to be that defendants and others coerced

him into settling a personal injury lawsuit he brought in Wayne County Circuit Court. If that

is so, then plaintiff’s remedy is to seek relief in that case in that court. Accordingly,

                                                4
                IT IS ORDERED that plaintiff’s application for leave to proceed in forma

pauperis is granted. The complaint is filed and the filing fee need not be prepaid.



                IT IS FURTHER ORDERED that the complaint is dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B) and for lack of subject matter jurisdiction.




                                        s/Bernard A. Friedman
Dated: March 28, 2019                   BERNARD A. FRIEDMAN
       Detroit, Michigan                SENIOR UNITED STATES DISTRICT JUDGE


                                     CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon Hussein Shebli, 25834
Avondale, Inkster, Michigan 48141 by first class U.S. mail on March 28, 2019.
                                        s/Johnetta M. Curry-Williams
                                        Case Manager




                                                   5
